


110 HR 4684 IH: Cancer and Terminal Illness Patient

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4684
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  employee portion of Social Security taxes imposed on individuals who have been
		  diagnosed as having cancer or a terminal disease.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer and Terminal Illness Patient
			 Health Care Act of 2007.
		2.Waiver of
			 employee portion of social security taxes on individuals diagnosed as having
			 cancer or a terminal disease
			(a)EmployeesSection
			 3101 of the Internal Revenue Code of 1986 (relating to tax on employees) is
			 amended by adding at the end the following new subsection:
				
					(d)Exception for
				employees with cancer or terminal diseaseNo tax shall be imposed
				by this section on wages paid to an individual for any period for whom a
				certification by a physician (as defined in section 1861(r)(1) of the Social
				Security Act (42 U.S.C. 1395x(r)(1)) is in effect stating that—
						(1)the individual has
				a terminal disease,
						(2)the individual has
				cancer and whether or not such cancer is in remission, or
						(3)the individual is
				the primary caregiver for a spouse, parent, or child with a terminal disease or
				cancer (whether or not such cancer is in remission).
						The
				preceding sentence shall apply in the case of a certification that an
				individual’s cancer is in remission only during the period that the individual
				certifies to the employer that the individual is incurring significant costs
				(not reimbursed by insurance or otherwise) by reason of such
				cancer..
			(b)Comparable
			 treatment for self-employed individualsSection 1401 of such Code
			 is amended by adding at the end the following new subsection:
				
					(d)Reduction in tax
				for self-employed individuals with cancer or terminal disease
						(1)In
				generalEach of the rates of tax under subsections (a) and (b)
				shall be reduced by 50 percent in the case of an individual for whom a
				certification by a physician (as defined in section 1861(r)(1) of the Social
				Security Act (42 U.S.C. 1395x(r)(1)) is in effect throughout the taxable year
				stating that—
							(A)the individual has
				a terminal disease,
							(B)the individual has
				cancer and whether or not such cancer is in remission, or
							(C)the individual is
				the primary caregiver for a spouse, parent, or child with a terminal disease or
				cancer (whether or not such cancer is in remission).
							The
				preceding sentence shall apply in the case of a certification that an
				individual’s cancer is in remission only during the period that the individual
				is incurring significant costs (not reimbursed by insurance or otherwise) by
				reason of such cancer.(2)Special rule
				where certificate in effect for only portion of yearIf the
				certification referred to in paragraph (1) is in effect for only a portion of
				the taxable year, paragraph (1) shall be applied by substituting for 50
				percent the number of percentage points which bears the same ratio to
				50 as such portion bears to the entire taxable
				year.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act.
			(d)No impact on
			 social security trust fund deposits or benefitsNothing in the
			 amendments made by this section shall be construed to affect the amount of
			 deposits into any trust fund under the Social Security Act or the amount of
			 benefits payable under such Act.
			
